DETAILED ACTION

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Alvin Rockhill on 9 June 2021.
The application has been amended as follows: 

Claim 20 (Currently Amended):	In the process of manufacturing a three-dimensional article by additive manufacturing which includes (1) extruding at least one filament of a modeling material and at least one filament of a temporary support material into a desired geometric shape, and (2) removing the temporary support material for the geometric shape, the improvement which comprises removing the temporary support material from the geometric shape by a mechanical means, wherein the temporary support material is a polymeric composition which is comprised of a first polymeric component which is suitable for use as a modeling material and a second polymeric component which is immiscible with the first polymeric component, wherein the polymeric composition has a continuous phase, wherein the continuous phase is comprised of the second polymeric component, wherein the first polymeric component is present in the polymeric composition at a level of up to 40 percent, and wherein the polymeric composition has a Shore A hardness of at least 80.
temporary support material from the geometric shape by a mechanical means, wherein the temporary support material is a polymeric composition which is comprised of a first polymeric component which is suitable for use as a modeling material and a second polymeric component which is immiscible with the first polymeric component, wherein the polymeric composition has a continuous phase and a discontinuous phase, wherein the continuous phase is comprised of the second polymeric component, wherein the discontinuous phase is comprised of the first polymeric component, and wherein the polymeric composition has a Shore A hardness of at least 80.

Allowable Subject Matter

Claims 1-8 and 11-22 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al. (US 2016/0185050) in view of Jaso et al. (Journal of Applied Polymer Science, 2014, vol. 131, issue 22, article 41104, p. 1-8), with Smooth-On (Shore Hardness Scales, 2019) cited as an evidentiary reference.  Topolkaraev was cited as teaching a polymeric material capable of being employed as a build material in a three-dimensional printer system (Abstract).  When used as a build material in three-dimensional printing, the polymeric material is formed into filaments having a diameter of about 1-5 mm (p. 10, [0082]).
Topolkaraev’s matrix polymer contains a rigid polyester (p. 2, [0024]).  One particularly suitable rigid polyester is polylactic acid (PLA) which may contain L-lactic acid in amounts of 85 mol% or more (p. 3, [0025]).  Importantly, the matrix polymer is present in the polymeric material as a continuous phase (Abstract).  A microinclusion additive is dispersed within the continuous phase in the form of discrete domains (Abstract).  Particularly suitable microinclusion additives include polymers such as polyurethanes (p. 4, [0043]).  
The term “microinclusion additive” refers generally to any amorphous, crystalline, or semi-crystalline material capable of being dispersed within the polymer matrix in the form of discrete microscale domains (p. 3, [0032]).  Based on this description, it is apparent that the microinclusion additive represents a material forms a second discontinuous phase within the matrix polymer continuous phase. 
Jaso was cited as teaching blends of PLA and thermoplastic polyurethane (TPU) (Abstract).  Jaso’s TPU is described as being compatible with PLA.  Varying the amount of TPU allows for control of physical properties including impact strength, tensile strength, and elongation.  Blends containing TPU and more than 20 wt% PLA exhibit a Shore A hardness of 80 or higher (p. 7, Table IV).  
The previous rejection concluded that It would have been obvious to one of ordinary skill in the art at the time of filing to select Jaso’s PLA and TPU for use as Topolkaraev’s matrix polymer and microinclusion additive, as Topolkaraev teaches toward the use of PLA and TPU in this capacity and it is prima facie obvious to select a known material based on its suitability for its intended use.  Additionally, Jaso demonstrates that physical properties of blends comprising these materials are tunable to obtain improvements in impact strength, tensile strength, and elongation.  In the composition resulting from modification of Topolkaraev in view of Jaso, PLA is comparable to the claimed first polymeric component, while TPU is comparable to the claimed second polymeric component.
Independent Claims 1 and 22 now require a polymeric composition comprised of a first polymeric component suitable for use as a molding material and a second polymeric component immiscible with the first, wherein the polymeric composition has both continuous and discontinuous phases, and wherein the discontinuous phase is comprised of the first polymeric component and the continuous phase is comprised of the second polymeric component.  Independent Claim 20 now requires a continuous phase formed of a second polymeric component, and a first polymeric component present in amounts of up to 40%.  As discussed in greater detail below, the cited prior art demonstrates that this range leads to a discontinuous or co-continuous phase comprising the first polymeric component.
Topolkaraev teaches a polymeric material formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer (Abstract).  Topolkaraev teaches PLA as a matrix polymer and TPU as a microinclusion additive that exists as a dispersed phase.  
Jaso demonstrates that including PLA in amounts falling within the claimed range of up to 40 wt% will not result in a continuous PLA phase.  Including PLA in amounts of 10-30 wt% results in a discontinuous PLA phase dispersed in a TPU continuous phase, while including PLA in amounts of 40-50 wt% results in a co-continuous morphology with both TPU and PLA continuous phases.  A continuous PLA phase was only observed in compositions comprising 60 wt% or more of PLA.  
It is evident that Topolkaraev expressly teaches away from a discontinuous PLA phase, and when considered in view of Jaso, implicitly teaches away from amounts of PLA less than 60 wt% which would lead to a discontinuous or co-continuous PLA phase.  Thus, the amount of first polymeric component recited in independent Claims 1 and 20 would not have been obvious over Topolkaraev and Jaso, nor would the discontinuous phase comprised of the first polymeric component recited in Claims 1 and 22.
In addition to teaching away from the claimed invention, Topolkaraev and Jaso are not properly combinable.  
Topolkaraev relates entirely to a polymeric material used as a build and/or support material in a three-dimensional printer system (Abstract).  Topolkaraev places importance on the material’s flexibility and shape retention properties.  The matrix polymer and microinclusion additive are selected for their incompatibility with one another.  The incompatibility between the matrix polymer and microinclusion additive allow formation of intensive localized shear regions and/or stress intensity regions near the discrete phase domains of the microinclusion additive when subjected to a deformational strain (p. 2, [0018]).  The debonding that results from overlapping shear and/or stress regions leads to formation of a substantial number of pores adjacent to nano- and micro-scale domains (i.e. discontinuous phase).  Topolkaraev seeks out materials having a favorable combination of flexibility and shape retention properties (p. 2, [0018]), and does not place any importance on hardness.  
Jaso does not relate to build and/or support materials used in three-dimensional printing.  Jaso is concerned with biocompatible compositions suitable for use in medical applications (see, e.g., Abstract; p. 7, Conclusions).  Jaso measures a variety of physical properties, but does not examine the flexibility or shape retention properties of PLA/TPU blends.  TPU is selected as a toughening agent for PLA in part because of its biocompatibility (p. 1, Introduction, paragraph 3).  The polyester soft segments of TPU are expected to be compatible with PLA (p. 2, first full paragraph).  
One of ordinary skill in the art seeking to improve Topolkaraev’s composition used in three-dimensional printing processes would not look to prior art relating to biocompatible materials used in medical applications that do not involve three-dimensional printing.  One of ordinary skill in the art seeking out appropriate microinclusion additives for use in Topolkaraev’s composition would not look to the TPUs taught by Jaso based on the recognized compatibility between PLA and the polyester soft segments of TPU.  As indicated above, Topolkaraev relies on the incompatibility between the polymer matrix and microinclusion additive to form pores when applying mechanical stress.  
In addition, Jaso’s selection of TPU as a modifier for PLA is based primarily on its biocompatibility and biodegradability.  Jaso notes that blending PLA with other materials including polyethylene proved effective in improving PLA toughness, but these materials were avoided because of reduced biodegradability and biocompatibility (p. 1, Introduction, paragraph 3).  
Topolkaraev recognizes polyethylene as a particularly suitable microinclusion additive (p. 4, [0043]), and employs a polyethylene copolymer in Examples 1, 3, 4, and 6-8.  Topolkaraev does not share Jaso’s concerns with biodegradability and biocompatibility.  One of ordinary skill in the art would see no reason to replace Topolkaraev’s microinclusion additive with Jaso’s TPU when the same benefits could be realized with materials already identified by Topolkaraev as being suitable.  
Claims 20 and 22 are further distinguished in that they require a step of removing a temporary support material by mechanical means.   Topolkaraev teaches removing a support material only by chemical means.  See, for instance, page 12, [0090], which suggests immersing the support material in water or an aqueous alkaline solution to dissolve the support structure.  Claim 20 also requires a first polymeric component in amounts recognized by Jaso as leading to a discontinuous phase, and Claim 21 expressly requires that the first polymeric component is present as a discontinuous phase.
Topolkaraev teaches away from a filament comprising PLA (comparable to the first polymeric component) as a discontinuous phase (or in amounts recognized in the art as leading to a discontinuous phase), and one of ordinary skill in the art would not look to the prior art of Jaso when seeking to modify or improve Topolkaraev.  The previous rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Topolkaraev in view of Jaso has been withdrawn.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-8 and 11-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762